        Case: 3:20-cr-00059-jdp Document #: 55 Filed: 03/16/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                               Plaintiff,
                                                                           ORDER
        v.
                                                                          20-cr-59-jdp
 EDREECE NANCE,

                               Defendant.


       Defendant Edreece Nance pleaded guilty to possession with intent to distribute 50

grams or more of methamphetamine, and he was sentenced to a term of imprisonment of 78

months. At sentencing, I recommended to the BOP that defendant be afforded prerelease

placement in a residential reentry center with work release privileges.

       Defendant now requests that after 30 months of confinement, that he be permitted to

serve the balance of his sentence on home confinement. Dkt. 54. He says that after 30 months

he will have completed all the programs available to him at the institution and that serving the

rest of his sentence on home confinement would assist him in readjusting to living in the

community.

       Where defendant serves his sentence will be up to the BOP. I have already

recommended that defendant be afforded pre-release placement in a residential reentry center,

to help defendant adjust to life in the community. But my recommendation is not binding, and

the length of any pre-release placement will be up to the BOP. But prerelease placement is for

a limited time, generally less than a year.

       Defendant is essentially asking me to modify his sentence. But I can modify a sentence

that I have imposed only limited circumstances, none of which apply here. I am pleased that
       Case: 3:20-cr-00059-jdp Document #: 55 Filed: 03/16/21 Page 2 of 2




defendant is motivated to participate in programming, and I understand his interest in

returning to the community as soon as possible. But defendant’s motion is DENIED.

      Entered March 16, 2021.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            2
